BROWN (Gerald), P. J.
This is an appeal from an order of the trial court denying a writ of error coram nobis. This court’s offer to appoint counsel upon appeal was refused by defendant.
Defendant contends his conviction for receiving stolen property (Pen. Code, § 496) was based solely on a plea of guilty which was procured by coercion and duress, and violated due process as in People v. Trout, 54 Cal.2d 576 [6 Cal.Rptr. 759, 354 P.2d 231, 80 A.L.R.2d 1418], (confession obtained by improper police pressure on accused via his *403wife). Defendant, represented by counsel, pleaded guilty in January I960; no appeal was taken from the judgment. In August 1964, the petition for writ of error coram nobis was filed.
“Coram nobis is not the proper vehicle for vindicating constitutional rights; that is a function of motion for new trial, appeal or habeas corpus (People v. Adamson, supra, at page 327.)” (People v. Ayala, 138 Cal.App.2d 243, 246 [291 P.2d 517].) See People v. Adamson, 34 Cal.2d 320, 327, 338 [210 P.2d 13].
The order is affirmed.
Coughlin, J., and Whelan, J., concurred.